     Case 2:15-cv-00443-KJM-DMC Document 25 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK LEE DEARWESTER,                             No. 2:15-CV-0443-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18                  Plaintiff, a prisoner proceeding pro se, brought this civil rights action pursuant to

19   42 U.S.C. § 1983. Final judgment was entered on January 29, 2021, and this case is closed.

20   Pending before the Court is Plaintiff’s motion, ECF No. 24, entitled “Ex Parte Motion for the

21   Disposition of Fines.”

22                  Plaintiff seeks relief from this Court pursuant to California Penal Code § 1205(a).

23   See ECF No. 74. Section 1205(a) permits the state trial court to direct imprisonment for

24   nonpayment of fines. See Cal. Penal Code § 1205(a). According to Plaintiff, the $350.00 filing

25   fee imposed by this Court upon granting him in forma pauperis status, constitutes a “fine.” ECF

26   No. 74. Plaintiff is mistaken. In any event, this Court does not have jurisdiction to provide relief

27   under § 1205(a).

28   ///
                                                        1
     Case 2:15-cv-00443-KJM-DMC Document 25 Filed 08/25/21 Page 2 of 2


 1                Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion, ECF No. 24, is

 2   denied.

 3

 4   Dated: August 24, 2021
                                                     ____________________________________
 5                                                   DENNIS M. COTA
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
